Citation Nr: 1411061	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-24 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUE

Whether new and material evidence has been received to reopen a determination that the character of the appellant's discharge is a bar to VA compensation benefits.


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARINGS ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The appellant served on active duty from May 31, 1974 through March 30, 1977.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2009 administrative decision by the RO.  

In June 2012, during the course of the appeal, the appellant had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  The hearing transcript shows that the Veterans Law Judge explained the issues fully and clarified the appellant's responses so that he could present his case clearly and potentially support his theory of the case.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As such, the conduct of the hearing was performed in accordance with the provisions of 38 C.F.R. § 3.103(c)(2) (2013).  Therefore, there was no prejudice to the appellant's claim as a result of the conduct of that hearing.  See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).


FINDINGS OF FACT

1.  In an unappealed decision, dated in December 2000, the RO confirmed and continued its June 1977 finding that the character of the appellant's service was a bar to VA compensation.  

2.  Evidence associated with the record since the RO's December 2000 decision is either cumulative or redundant and, by itself or in connection with evidence previously assembled, does not relate to an unestablished fact or raise a reasonable possibility of substantiating the claim that the character of the appellant's  discharge did not bar his claim of entitlement to VA compensation or pension.   



CONCLUSIONS OF LAW

1. The RO's December 2000 decision, which barred the appellant from receiving VA compensation due to the character of his discharge, is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (2000).

2.  New and material evidence has not been submitted to reopen the appellant's claim that the character of discharge should not be a bar to VA compensation or pension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the appeal, the Board must determine whether VA has met its statutory duty to assist the appellant in the development of the issue of whether the character of his discharge precludes him from receiving VA compensation or pension.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this case, the Board finds that VA has met that duty.

In June 1977, the RO found that the character of the appellant's discharge was issued under dishonorable conditions and, therefore, precluded him from receiving VA compensation.  In December 2000, the RO confirmed and continued that decision.  The appellant was notified of each of those decisions, as well as his appellate rights.  However, he did not file a notice of disagreement with which to initiate an appeal.  Therefore, those decisions became final under the law and regulations then in effect.  38 U.S.C. § 4004 (1982) (codified as amended at 38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 19.1153 (1976) (codified as revised at 38 C.F.R. § 20.1103 (2000).  

In September 2008, the appellant filed an application for reopening of his claim seeking entitlement to VA compensation for multiple disorders.  Following the receipt of his application, the RO notified the appellant of the prior decision that the character of his discharge was a bar to receiving VA compensation.  The RO informed him of the bases for that decision and advised him that he needed to submit new and material evidence in order to warrant a new determination as to whether the character of the appellant's discharge continued to preclude him from receiving VA compensation.  Specifically, the RO sent the Veteran a copy of the VA regulation applicable to the appellant's claim, 38 C.F.R. § 3.12

VA obtained or ensured the presence of the appellant's service treatment and personnel records; records reflecting his treatment at University Hospital from September to December 1991; the transcript of a hearing held at the RO, and the transcript of the appellant's June 2012 hearing before the undersigned Veterans Law Judge.  

In sum, the appellant has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support his claim; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to determine whether or not new and material evidence has been received for the VA to make a new determination as to whether the character of his service discharge precludes from receiving VA compensation.  

Analysis

Initially, the Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999); Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

If a former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2), 5303 (West 2002); 38 C.F.R. § 3.12(a) (2013).  

A discharge or release because of willful and persistent misconduct is considered to have been issued under dishonorable conditions (38 C.F.R. § 3.12(d)(4) (2013), unless it is found that the person was insane at the time of committing the offense causing such discharge or release).  38 C.F.R. § 3.12(b) (2013).  A discharge because of a minor offense will not, however, be considered willful and persistent misconduct if service was otherwise honest, faithful and meritorious.  38 C.F.R. § 3.12(d)(4) (2013).

The appellant's Report of Separtion from the Armed Forces (DD 214) showed that his service discharge had been issued under other than honorable conditions.  

In a June 1977 administrative decision, the RO found that the character of the appellant's discharge had been under dishonorable conditions due to frequent acts of a discreditable nature.  The evidence shows that in February 1975, while stationed in Germany, he missed reveille formation.  He received non-judicial punishment under Article 15 of the Uniform Code of Military Justice (Article 15).  In July 1975, he was convicted at a Special Court Martial of stealing a portable television set.  He was sent to the U.S. Army Retraining Brigade for two months, after which he was assigned to Fort Belvoir.  From January 1976 through February 1977, he received 4 additional Articles 15 for his failure to go to company formation, failure to follow standard operating procedure, multiple failures to go to his place of duty, and failure to go to company formation.  The appellant did not appeal any of those Articles 15, and his company commander recommended that he be eliminated from the service.  

At his March 1977 Elimination Board, the appellant testified that he was young, newly married, and had a child.  He stated that the child was sick, that his wife had been incarcerated for shoplifting, and that due to his youth and inexperience, he did not know how to handle the situation.  He testified that his problems distracted him from his work and caused him to be late or to miss formation.  He stated that in effect, he chose to take care of his family prior to fulfilling his military obligations.  He also testified that he experienced headaches which made it difficult for him to get to work on time and to concentrate at work.  

The transcript of the Elimination Board hearing shows that the appellant's chain of command attempted to help him devise a budget, permitted him to take time to find a part-time job, offered to take him off the duty roster, referred him to Army Community Services, and granted him 5 days of emergency leave to take care of his child.  However, those efforts proved unavailing.  

During the appellant's Elimination Board Hearing, two fellow servicemen stated that the appellant did a good job and was reliable.  They stated that he had had difficulty getting along with some of his supervisors.  However, they acknowledged that the company commander was not singling out the appellant.  The appellant's chain of command noted his chronic lack of motivation and inept job performance.  His commanders and supervisors counseled him on numerous occasions, and transferred him to various sections to accommodate his problems.  All such efforts were unsuccessful.  His multiple commanders and supervisors concurred that he needed close supervision and that without it, he would often disappear leaving the job unfinished or poorly done.  They further concurred that the appellant should be eliminated from the service.  

In conjunction with his elimination from the service, a consultation with the Internal Medicine Service showed that appellant had frequent headaches due to his emotional stress.  Therefore, he was referred to the Psychiatric Service for an examination.  Following the examination, a chronic, identifiable psychiatric disorder was not diagnosed.  It was determined that the appellant could differentiate right from wrong and that  he could adhere to the right.  He was cleared psychiatrically for any administrative action or disposition deemed appropriate by his command.  

Given the frequency and discreditable nature of the appellant's offenses  and his lack of response to the efforts to help him with his problems, the RO concluded that the appellant's service discharge was a bar to VA compensation.  As noted above, that decision became final.

In August 2008, the appellant filed a claim of entitlement to VA compensation and pension.  However, he submitted no additional evidence to support a finding that the character of his discharge did not preclude him from receiving VA compensation or pension.  Accordingly, in a December 2000 letter, the RO confirmed and continued its June 1977 decision.  That decision also became final.  The appellant now requests that the RO make another determination as to whether the character of his discharge bars him from receiving VA compensation or pension.

Generally, a claim which has been denied by the RO may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When an appellant seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the appellant has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510, 512 (1992).  

New evidence means existing evidence not previously submitted to VA decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the veteran in the development of his claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).

Evidence added to the appellant's claims file since the RO's December 2000 decision consists of records reflecting his treatment at University Hospital from September to December 1991; the transcript of a hearing held at the RO before a board of 2 local VA Hearing Officers, and the transcript of the appellant's June 2012 hearing before the undersigned Veterans Law Judge.  Such evidence is new in the sense that it has not previously been before the VA.  However, it is not material as it does not relate to an unestablished fact necessary to substantiate the claim.  The testimony primarily revisits the appellant's claims that due to his youth and inexperience, he did not know how to handle the situation involving his wife and sick child and the demands of the military.  That was the appellant's theory of the case prior to the December 2000 RO decision.  Such evidence is either cumulative or redundant of the evidence of record in December 2000.  Even when considered with the evidence previously of record, it does not raise a reasonable possibility of substantiating the claim that his dishonorable discharge should not bar him from obtaining VA compensation or pension.  Accordingly, the appeal is denied and the prior decision is confirmed and continued.  

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the appellant's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013). 

The appellant may wish to seek an upgraded discharge through the U.S. Army Discharge Review Board.  An honorable discharge or discharge under honorable conditions issued through a board for correction of records established under authority of 10 U.S.C. 1552 is final and conclusive on the VA.  The action of the board sets aside any prior bar to benefits imposed under 38 C.F.R. § 3.12(c) or (d), except the bar imposed by the sentence of a General Court Martial.  38 C.F.R. § 3.12(f). 


ORDER

New and material evidence not having been submitted, the request is denied to reopen a determination that the character of the appellant's discharge is a bar to VA compensation benefits.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


